DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/23/2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2015-238119, filed on 12/07/2015.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP201, filed on 12/0.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. US 20150223782 A1 "Yamagata" and further in view of Yamaki et al US 20030093503 A1 “Yamaki”.
In regard to claim 1, Yamagata teaches “A patient monitor that acquires and displays first vital sign information and second vital sign information of a subject, comprising:” [0076, 0078, 0066, 0083, 0079] “a memory that stores biological information processing software” [0077]; and “a processor that executes the biological information processing software, wherein the processor is configured to control the patient monitor to:” [0077] “detect an activation start event for starting an activation process of the biological information processing software which performs a process pertaining to the second vital sign information and an activating event for activating the biological information processing software” [0070, 0080, 0079], “cause the biological information processing software to be in a standby state, in which a part of the activation process of the biological information processing software has ended, when the activation start event is detected” [0080]; and “cause the biological information processing software to 
In regard to a patient monitor, Yamagata discloses in Fig. 1 “the display unit 103 displays ultrasound images as well as operation screens, setting screens and the like” [0076]. Additionally, Yamagata discloses that “in the main body 101, as well as the specific ECG waveform, ECG waveform obtained in real time may be displayed on the display unit 103” [0078].
In regard to displaying first and second vital sign information, Yamagata discloses “In FIG. 5, the biological information measuring unit 120 is connected to the main body 101. The biological information measuring unit 120 generates information indicating the conditions of the subject such as a biological signal, and sends the generated information to the main body 101. […] The medical monitoring equipment is configured to monitor vital signs such as ECG, blood pressure, respiratory rate, body temperature, pulse rate, blood oxygen saturation, exhaled gas partial pressure, and the like” [0066]. Therefore, the biological information measuring unit can measure vital signs such as ECG, blood pressure, etc. can be collected. Furthermore in regard to second vital sign information, Yamagata discloses “The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. The transmitter/receiver unit constitutes an ultrasonic measuring device because it receives a B-mode (i.e. ultrasound) signal. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.

In regard to detecting an activation start event for starting an activation process of the biological information processing software, Yamagata discloses “At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In order for monitoring to start, an activation start event (i.e. the trigger) must have been detected by the transmitter/receiver unit 105. In regard to an activating event, Yamagata discloses "When having extracted the abnormal waveform by analysis, the 
In regard to a process pertaining to the second vital sign information, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information. Furthermore, since a trigger signal is sent to the main control unit to indicate the detection of an abnormality and the main control unit sends a signal to drive the ultrasound transducer, under broadest reasonable interpretation the trigger constitutes an activating event for starting an activation process pertaining to the second vital sign information.
In regard to causing the biological information processing software to be in a standby state, in which a part of the activation process of the biological information processing software has ended, when the activation start event is detected, Yamagata discloses "At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. Since the ultrasound wave can be transmitted regardless of whether a trigger signal has been received, this implies that the biological information processing software is in a standby state. The receipt of a trigger signal by the main control unit represents an activating event that causes the activation of the biological information processing software.

Yamagata does not teach “wherein the part of the activation process includes at least one of reading of setting data and an ending state, ensuring of a work memory area, reading of a register and writing to the register, establishment of connection with an ultrasonic measuring device, and a drawing process of the biological information processing software to a display”.
Yamaki teaches “wherein the part of the activation process includes at least one of reading of setting data and an ending state, ensuring of a work memory area, reading of a register and writing to the register, establishment of connection with an ultrasonic measuring device, and a drawing process of the biological information processing software to a display” [0570, 0484, 0389, 0519].
In regard to the activation process including at least one of the listed operations, Yamaki discloses “The portable terminal 2047 is connected to the system controller 2017 in the operating room, 
Furthermore, in regard to reading an ending state, Yamaki discloses “According to the present variant, when the Power Off field 1107 contained in the main menu 1100 shown in FIG. 14 shown in FIG. 14 is pressed, if the download has not been performed, an alarm message 1129 is, as shown in FIG. 19, displayed on a setting screen image. The system then enters a standby state” [0389]. In this case, the pressing of the power off field 1107 constitutes an ending state because the system controller (i.e. 2017) enters a standby state, thereby discontinuing the operations being performed by the other elements within the system. Therefore, in order to enter the standby state, under broadest reasonable interpretation, the system had to have read an ending state corresponding to the pressing of the activation off field 1107.
Furthermore, in regard to ensuring a work memory area, Yamaki discloses “In order to produce automatic setup data, first, any of the first to eighteenth field is pressed in order to designate a storage area which is associated with the pressed field included in the automatic setup data list 2061 and in which data is stored” [0519]. In order to store data in a storage area (i.e. a memory area), there has to be sufficient space within that storage area. In this case, since any of the first to eighteenth field can be pressed in order to designate the storage area (i.e. memory area) in which data is stored, under broadest reasonable interpretation, the system had to have ensured a work memory area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient monitor of Yamagata so as to include at least one of the activation processes disclosed in Yamaki, in order to activate the biological information processing 
In regard to claim 2, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein the second vital sign information includes an ultrasonic image acquired from an ultrasonic measuring device connected to the patient monitor” [0083, 0079].
 In regard to acquiring an ultrasonic image from an ultrasonic measuring device, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. The transmitter/receiver unit constitutes an ultrasonic measuring device because it receives a B-mode (i.e. ultrasound) signal. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.
In regard to claim 3, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein the processor is configured to control the patient monitor to: detect an inactivating event which causes the biological information processing software to be in the standby 
In regard to a processor, Yamagata discloses “The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor. 
In regard to an inactivating event, Yamagata discloses "In the following, a description is given of a control flow to perform the intermittent imaging according to the embodiment with reference to FIG. 9" [0098]. Since intermittent imaging is performed, in order to do so, the biological information processing software, must enter into active and standby states. In regard to a standby state, Yamagata discloses "The main control unit 104 determines whether an ECG waveform indicating abnormality (abnormality detection trigger, abnormal waveform) has been received from the biological information measuring unit 120. If, in step S03, determining that an ECG waveform indicating abnormality has not been received (step S03; No), the main control unit 104 repeats this determination" [0101]. In this case, the abnormal waveform, represents the activating event which triggers an active state. When the abnormal event is not received, the main control unit (i.e. the event detection unit) repeats the determination, therefore the biological information measuring unit (i.e. the biological information processing software) is in a standby state.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein the processor is configured to control the patient monitor to: when the activation start event is detected and the first vital sign information of the subject has a normal 
In regard to a processor, Yamagata discloses “The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor. 
In regard to the activation start event, Yamagata discloses "At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In this case, under broadest reasonable interpretation, the start of monitoring constitutes an activation start event that causes the activation of the device that emits the ultrasound waves. Additionally, since the ultrasound wave can be transmitted regardless of whether a trigger signal (i.e. an activating event) has been received, implies that the biological information processing software is in a standby state. Furthermore, Yamagata discloses "The main control unit 104 determines whether an ECG waveform indicating abnormality (abnormality detection trigger, abnormal waveform) has been received from the biological information measuring unit 120" [0101]. The abnormality detection trigger (i.e. the abnormal ECG waveform), represents the activation start event that is detected by the main control unit.
In regard to first vital sign information having a normal value, Yamagata discloses "the ultrasonic diagnostic apparatus 100 does not continue to acquire ultrasound images in the condition of the subject are stable for a long period of time" [0107]. The ultrasonic diagnostic apparatus is only activated (i.e. in the active state) when an abnormal value for the received waveform is received by the event detection 
In regard to performing the part of the biological information processing software and cause the biological information processing software to proceed to the standby state, Yamagata discloses "The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation the CPU contains biological information processing software. Thus, since the CPU loads a control program (i.e. processing software), the main control unit can perform biological information processing. Furthermore, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. Therefore, a signal processor, which inherently includes processing software, is present in order to perform processing on the biological information obtained by the transmitter/receiver. 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein the processor is configured to control the patient monitor to: when the activating event is detected and the first vital sign information of the subject has a normal value, cause the biological information processing software to proceed to the active state from the standby state” [0077, 0101, 0107, 0102]. 
In regard to a processor, Yamagata discloses “The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, 
In regard to detecting an activating event, Yamagata discloses "The main control unit 104 determines whether an ECG waveform indicating abnormality (abnormality detection trigger, abnormal waveform) has been received from the biological information measuring unit 120. If, in step S03, determining that an ECG waveform indicating abnormality has not been received (step S03; No), the main control unit 104 repeats this determination" [0101]. The detection trigger in this case indicates whether an abnormal waveform is received. The receipt of the abnormal waveform constitutes an activating event. 
In regard to first vital sign information having a normal value, Yamagata discloses "the ultrasonic diagnostic apparatus 100 does not continue to acquire ultrasound images in the condition of the subject are stable for a long period of time" [0107]. The ultrasonic diagnostic apparatus is only activated when an abnormal value for the received waveform is received, therefore, when the subject has a first vital information that is normal (i.e. stable) then the activation start event is not detected and the biological information processing software proceeds to the standby state.  
In regard to proceeding to the active state from the standby state, Yamagata discloses "In step S03, having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)" [0102]. The detection of the abnormality causes the activation of the biological information processing software.  
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein the processor is configured to control the patient monitor to: when the 
In regard to a processor, Yamagata discloses "The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor. 
In regard to outputting a request for activating the biological information processing software, Yamagata discloses "The transmitter/receiver unit 105 of the main body 101 transmits a signal (drive signal) related to the driving of the ultrasound transducer 12 to the transmit-receive controller 14 of the end part 10 according to selected scan mode" [0078]. The drive signal causes the activation of the ultrasound transducer, therefore, under broadest reasonable interpretation, the transmitter/receiver outputs a request to activate the biological information processing software.  
In regard to inputting an instruction for activating the biological information processing software, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. Therefore, a signal processor, which inherently includes processing software (i.e. biological information processing software), is present in order to process the request for activating the biological information processing software from the transmitter/receiver. 
In regard to proceeding to the active state from the standby state, Yamagata discloses "In step S03, having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein the processor is configured to control the patient monitor to specify the activation start event to be detected based on a use mode of the patient monitor” [0077, 0080, and 0081]. 
In regard to a processor, Yamagata discloses “The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor. 
In regard to an activation start event, Yamagata discloses "At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In this case, under broadest reasonable interpretation, the start of monitoring constitutes an activation start event that causes the activation of the device that emits the ultrasound waves. Additionally, since the ultrasound wave can be transmitted regardless of whether a trigger signal (i.e. an activating event) has been received, implies that the biological information processing software is in a standby state. 
In regard to a use mode, Yamagata discloses "For example, the main control unit 104 receives a selection operation of scan mode (scan sequence) through the operation unit 102. In response to this operation, the main control unit 104 controls the transmitter/receiver unit 105 depending on the 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein the processor is configured to control the patient monitor to: specify the activating event to be detected based on a use mode of the patient monitor” [0077, 0081, 0079, 0101, 0070].
In regard to a processor, Yamagata discloses “The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104. The main control unit 104 controls each part in the main body 101 as follows" [0077]. Since the CPU loads a control program, under broadest reasonable interpretation, it constitutes a processor that is configured to control the patient monitor. 
In regard to a use mode, Yamagata discloses "For example, the main control unit 104 receives a selection operation of scan mode (scan sequence) through the operation unit 102. In response to this operation, the main control unit 104 controls the transmitter/receiver unit 105 depending on the selected scan mode" [0081]. Since the main control unit controls the transmitter depending on the selected mode, under broadest reasonable interpretation an activating event had to have been specified based on a use mode of the patient monitor. 
In regard to specifying an activating event, Yamagata discloses "Having received the trigger signal (i.e. activation start event) from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the transmitter sends a signal to the end part to drive the ultrasound based on the trigger signal, the receipt of the 
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yamagata. Likewise, Yamagata teaches “wherein setting of the use mode is arbitrarily changeable by a user” [0075, 0099]. 
In regard to the use mode being arbitrarily changeable by a user, Yamagata discloses "Using the operation unit 102, the operator can determine the initial settings such as scan mode for transmitting/receiving ultrasound waves. The operator can also specify sample volume (sampling gate) in Doppler mode through the operation unit 102. Further, the operator can determine the settings for monitoring biological information such as cardiac ejection fraction through the operation unit 102" [0075]. Furthermore, Yamagata discloses "When the operator has determined the initial setting, the monitoring of body tissue is started. The initial setting is made through the operation unit 102, and includes selection of scan mode, setting of transmission focal point, sample volume, and the like" [0099]. Therefore, the user can determine (i.e. set) a scan mode (i.e. use mode). Since the use mode can be selected by the user, under broadest reasonable interpretation, the use mode can be arbitrarily changed.
In regard to claim 11, Yamagata teaches “A non-transitory computer readable medium storing a program, which is used in a computer that acquires and displays first vital sign information and second vital sign information of a subject causes the computer to perform a process comprising:” [0077, FIG. 5, 0066, 0083, 0079]; “detecting that an activation start event for starting activation of biological information processing software which performs a process pertaining to the second vital sign information and an activating event for activating the biological information processing software” [0070, 0080, 0083, 0079]; “causing the biological information processing software to be in a standby state, in which a part of an activation process of the biological information processing software has ended, when the activation start event is detected” [0077, 0083, 0080]; and “causing the biological information processing software to proceed to an active state after completing the activation process from the standby state when the activating event is detected” [0102, 0103].
In regard to a non-transitory computer readable medium storing a program, Yamagata discloses "The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM) and random access memory (RAM), and the like. The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104" [0077]. Thus, since the CPU loads a control program (i.e. processing software), the main control unit (i.e. computer) can perform a process (i.e. biological information processing). The ROM constitutes a non-transitory computer readable medium since it stores the control program that the CPU loads to perform processing.
In regard to acquiring and displaying first and second vital sign information, Yamagata discloses “In FIG. 5, the biological information measuring unit 120 is connected to the main body 101. The biological information measuring unit 120 generates information indicating the conditions of the subject such as a biological signal, and sends the generated information to the main body 101. […] The medical monitoring equipment is configured to monitor vital signs such as ECG, blood pressure, respiratory rate, 
In regard to detecting an activation start event, Yamagata discloses "Based on the ECG waveform in the predetermined cardiac time phase, the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In order for monitoring to start, an activation start event must have been detected so as to activate the biological information processing software within the main control unit. 
 In regard to an activating event, Yamagata discloses "When having extracted the abnormal waveform by analysis, the biological information measuring unit 120 may send the main control unit 104 a trigger signal indicating the detection of abnormalities instead of ECG waveforms. Hereinafter, the trigger signal indicating the detection of abnormalities may be referred to as "abnormality detection 
In regard to biological information processing software, Yamagata discloses "The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM) and random access memory (RAM), and the like. The CPU loads a control program into the RAM as appropriate, thereby implementing the functions of the main control unit 104" [0077]. Thus, since the CPU loads a control program (i.e. processing software), the main control unit can perform biological information processing. Furthermore, Yamagata discloses "The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. Therefore, a signal processor, which inherently includes processing software is present in order to processing on the biological information obtained by the transmitter/receiver. 
Additionally, in regard to a process pertaining to the second vital sign information, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information. Furthermore, since a trigger signal is sent to the main control unit to indicate the detection of an abnormality and the main control unit sends a signal to drive the ultrasound transducer, under broadest reasonable interpretation the main control unit constitutes causes the ultrasound transducer to acquire the second vital sign information.

In regard to causing the biological information processing software to proceed to an active state after completing the activation process from the standby state when the activating event is detected, Yamagata discloses “having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)” [0102]. Furthermore, Yamagata discloses “Having started receiving ECG waveforms as well as transmitting ultrasound waves, the transmitter/receiver unit 105 starts measuring the timing to terminate the intermittent imaging from these time points” [0103]. In this case, since the trigger signal causes the activation of the transmitter/receiver unit, this causes the system to enter the active state. Additionally, since intermittent imaging can be performed this implies that the system can switch between a standby and active state. Since the transmitter/receiver unit can also terminate intermittent imaging, under broadest reasonable interpretation the system can return to a standby state after the system has completed the activation process.

Yamaki teaches “wherein the part of the activation process includes at least one of reading of setting data and an ending state, ensuring of a work memory area, reading of a register and writing to the register, establishment of connection with an ultrasonic measuring device, and a drawing process of the biological information processing software to a display” [0570, 0484, 0389, 0519].
In regard to the activation process including at least one of the listed operations, Yamaki discloses “The portable terminal 2047 is connected to the system controller 2017 in the operating room, and automatic setup is executed. Consequently, the system controller 2017 reads setting data designated using the portable terminal 2047. The read data is given higher priority over the automatic setting data recorded in the system controller [0570]. In this case, in order for the system controller 2017 to “control the entire system” [0484], it had to have been activated by reading the setting data from the portal terminal 2047. Thus, the activation process can include reading of setting data.
Furthermore, in regard to reading an ending state, Yamaki discloses “According to the present variant, when the Power Off field 1107 contained in the main menu 1100 shown in FIG. 14 shown in FIG. 14 is pressed, if the download has not been performed, an alarm message 1129 is, as shown in FIG. 19, displayed on a setting screen image. The system then enters a standby state” [0389]. In this case, the pressing of the power off field 1107 constitutes an ending state because the system controller (i.e. 2017) enters a standby state, thereby discontinuing the operations being performed by the other elements within the system. Therefore, in order to enter the standby state, under broadest reasonable interpretation, the system had to have read an ending state corresponding to the pressing of the activation off field 1107.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the invention of Yamagata so as to include at least one of the activation processes disclosed in Yamaki in order to activate the biological information processing software. When the setting data and ending state data are read the patient monitor can be controlled to start a process in order to monitor the status of the patient. Furthermore, ensuring a work memory area that there is adequate storage space to which patient data can be saved. Combining the prior art elements according to known techniques would yield the predictable result of activating the patient monitor from a standby state.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yamagata does not teach “wherein the part of the activation process, which ends before the biological information processing software enters into the standby state, includes one of the reading of setting data and the ending state, the ensuring of the work memory area, and the reading of the register and the writing to the register”.
Yamaki teaches “wherein the part of the activation process, which ends before the biological information processing software enters into the standby state, includes one of the reading of setting data and the ending state, the ensuring of the work memory area, and the reading of the register and the writing to the register” [0570, 0484, 0389, 0519].

Furthermore, in regard to reading the ending state, Yamaki discloses “According to the present variant, when the Power Off field 1107 contained in the main menu 1100 shown in FIG. 14 shown in FIG. 14 is pressed, if the download has not been performed, an alarm message 1129 is, as shown in FIG. 19, displayed on a setting screen image. The system then enters a standby state” [0389]. In this case, the pressing of the power off field 1107 constitutes an ending state because the system controller (i.e. 2017) enters a standby state, thereby discontinuing the operations being performed by the other elements within the system. Therefore, in order to enter the standby state, under broadest reasonable interpretation, the system had to have read an ending state corresponding to the pressing of the activation off field 1107. Furthermore, in order to enter the standby state, under broadest reasonable interpretation, the activation process disclosed in Yamaki had to have ended in order for the biological information processing software of Yamagata to enter the standby state of Yamaki.
Furthermore, in regard to ensuring a work memory area, Yamaki discloses “In order to produce automatic setup data, first, any of the first to eighteenth field is pressed in order to designate a storage area which is associated with the pressed field included in the automatic setup data list 2061 and in which data is stored” [0519]. In order to store data in a storage area (i.e. a memory area), there has to be sufficient space within that storage area. In this case, since any of the first to eighteenth field can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the invention of Yamagata so as to include at least one of the activation processes disclosed in Yamaki in order to activate the biological information processing software. When the setting data and ending state data are read the patient monitor can be controlled to start a process in order to monitor the status of the patient. Furthermore, ensuring a work memory area that there is adequate storage space to which patient data can be saved. Combining the prior art elements according to known techniques would yield the predictable result of activating the patient monitor from a standby state.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. US 20150223782 A1 "Yamagata" and Yamaki et al US 20030093503 A1 “Yamaki” as applied to claims 1-9 and 11-12 above, and further in view of Li et al. US 20160183921 A1 “Li”.
In regard to claim 10, Yamagata teaches “a patient monitor that acquires and displays first vital sign information and second vital sign information of a subject, comprising:” [0076, 0078, 0066, 0083, 0079], “detecting an activation start event for starting activation of biological information processing software which performs a process pertaining to the second vital sign information and an activating event for activating the biological information processing software” [0077, 0083, 0080, 0070, 0079]; “causing the biological information processing software to be in a standby state, in which a part of an activation process of the biological information processing software has ended, when the activation start event is detected” [0080]; and “causing the biological information processing software to proceed to an active state after completing the activation process from the standby state when the activating event is detected” [0102, 0103].

In regard to acquiring and displaying first and second vital sign information, Yamagata discloses “In FIG. 5, the biological information measuring unit 120 is connected to the main body 101. The biological information measuring unit 120 generates information indicating the conditions of the subject such as a biological signal, and sends the generated information to the main body 101. […] The medical monitoring equipment is configured to monitor vital signs such as ECG, blood pressure, respiratory rate, body temperature, pulse rate, blood oxygen saturation, exhaled gas partial pressure, and the like” [0066]. Therefore, the biological information measuring unit can measure vital signs such as ECG, blood pressure, etc. can be collected. Furthermore in regard to second vital sign information, Yamagata discloses “The signal processor includes the B-mode signal processing unit 107 and the Doppler signal processing unit 108. Having received the signal from the receiver unit of the transmitter/receiver unit 105, the B-mode signal processing unit 107 creates a visual image of amplitude information of the signal" [0083]. The transmitter/receiver unit constitutes an ultrasonic measuring device because it receives a B-mode (i.e. ultrasound) signal. Furthermore, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the transmitter/receiver unit 105 sends the end part 10 a signal related to driving the ultrasound transducer to obtain ultrasound images for the predetermined number of heartbeats" [0079]. Since the ultrasound transducer can receive a signal that drives it to obtain ultrasound images, under broadest reasonable interpretation, the ultrasound images constitute second vital sign information.
In regard to biological information processing software, Yamagata discloses "The main control unit 104 includes a central processing unit (CPU), a read only memory (ROM) and random access 
In regard to detecting an activation start event, Yamagata The trigger signal in this case constitutes an activation start event which starts an activation process of biological information processing software. "Based on the ECG waveform in the predetermined cardiac time phase, the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. In order for monitoring to start, an activation start event must have been detected. 
In regard to an activating event Yamagata discloses "When having extracted the abnormal waveform by analysis, the biological information measuring unit 120 may send the main control unit 104 a trigger signal indicating the detection of abnormalities instead of ECG waveforms. Hereinafter, the trigger signal indicating the detection of abnormalities may be referred to as "abnormality detection trigger" [0070]. The trigger signal in this case constitutes an activating event which causes an activation process of biological information processing software such that an active state is entered.
In regard to a process pertaining to the second vital sign information, Yamagata discloses "Having received the trigger signal from the main control unit 104, the transmitter unit of the 
In regard to causing the biological information processing software to be in a standby state, in which a part of the activation process of the biological information processing software has ended, when the activation start event is detected, Yamagata discloses "At the start of monitoring, regardless of whether a trigger signal has been received from the main control unit 104, ultrasound waves may be transmitted for the predetermined number of heartbeats" [0080]. Since the ultrasound wave can be transmitted regardless of whether a trigger signal has been received, this implies that the biological information processing software is in a standby state. The receipt of a trigger signal by the main control unit represents an activating event that causes the biological information processing software to enter the active state.
In regard to causing the biological information processing software to proceed to an active state after completing the activation process from the standby state when the activating event is detected, Yamagata discloses “having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)” [0102]. Furthermore, Yamagata discloses “Having started receiving ECG waveforms as well as transmitting 
Yamagata does not teach “wherein the part of the activation process includes at least one of reading of setting data and an ending state, ensuring of a work memory area, reading of a register and writing to the register, establishment of connection with an ultrasonic measuring device, and a drawing process of the biological information processing software to a display”.
Yamaki teaches “wherein the part of the activation process includes at least one of reading of setting data and an ending state, ensuring of a work memory area, reading of a register and writing to the register, establishment of connection with an ultrasonic measuring device, and a drawing process of the biological information processing software to a display” [0570, 0484, 0389, 0519].
In regard to the activation process including at least one of the listed operations, Yamaki discloses “The portable terminal 2047 is connected to the system controller 2017 in the operating room, and automatic setup is executed. Consequently, the system controller 2017 reads setting data designated using the portable terminal 2047. The read data is given higher priority over the automatic setting data recorded in the system controller [0570]. In this case, in order for the system controller 2017 to “control the entire system” [0484], it had to have been activated by reading the setting data from the portal terminal 2047. Thus, the activation process can include reading of setting data.
Furthermore, in regard to reading an ending state, Yamaki discloses “According to the present variant, when the Power Off field 1107 contained in the main menu 1100 shown in FIG. 14 shown in FIG. 
Furthermore, in regard to ensuring a work memory area, Yamaki discloses “In order to produce automatic setup data, first, any of the first to eighteenth field is pressed in order to designate a storage area which is associated with the pressed field included in the automatic setup data list 2061 and in which data is stored” [0519]. In order to store data in a storage area (i.e. a memory area), there has to be sufficient space within that storage area. In this case, since any of the first to eighteenth field can be pressed in order to designate the storage area (i.e. memory area) in which data is stored, under broadest reasonable interpretation, the system had to have ensured a work memory area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient monitor of Yamagata so as to include at least one of the activation processes disclosed in Yamaki, in order to activate the biological information processing software. When the setting data and ending state data are read the patient monitor can be controlled to start a process in order to monitor the status of the patient. Furthermore, ensuring a work memory area guarantees that there is adequate storage space to which patient data can be saved. Combining the prior art elements according to known techniques would yield the predictable result of activating the patient monitor from a standby state.
The combination of Yamagata and Yamaki does not teach “A control method of a patient monitor”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yamagata and Takahashi so as to include the control method disclosed by Li in order to manage the acquisition of first and second vital sign information. Should vital sign information be collected constantly, the patient monitor would be acquiring more data than is required and would use more processing power. This excess information would not necessarily provide the physician with information that indicates the significant fluctuations in vital sign measurements. A controlled method would allow for detection of activation start events which in turn would activate the biological information processing software to collect second vital sign information. Combining the prior art elements according to known techniques would yield the predictable result of controlling a patient monitor.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. US 20150223782 A1 "Yamagata" and Yamaki et al US 20030093503 A1 “Yamaki” as applied to claims 1-9 and 11-12 above, and further in view of Donaldson US 20070016034 A1 “Donaldson”.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yamagata teaches “wherein a process performed in order for the biological information processing software to enter into the active state from the standby state” [0102, 0103].
In regard to entering the active state from the standby state of the biological information processing software, Yamagata discloses “having determined that an ECG waveform indicating abnormality has been received (step S03; Yes), the main control unit 104 sends a trigger signal to the transmitter/receiver unit 105. Upon receipt of the trigger signal, the transmitter/receiver unit 105 reads data of the number of heartbeats set in advance for the intermittent imaging from the storage unit (not illustrated)” [0102]. Furthermore, Yamagata discloses “Having started receiving ECG waveforms as well as transmitting ultrasound waves, the transmitter/receiver unit 105 starts measuring the timing to terminate the intermittent imaging from these time points” [0103]. In this case, since the trigger signal causes the activation of the transmitter/receiver unit, this causes the system to enter the active state from a standby state. Additionally, since intermittent imaging can be performed this implies that the system can switch between a standby and active state. Since the transmitter/receiver unit can also terminate intermittent imaging, under broadest reasonable interpretation the system can return to a standby state after the system has completed the activation process.
The combination of Yamagata and Yamaki does not teach “includes the drawing process of the biological information processing software to the display”.
Donaldson teaches “includes the drawing process of the biological information processing software to the display” [0083].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yamagata and Yamaki so as to include the drawing process of the biological information processing software as disclosed in Donaldson in order to display the first and second vital signs on the display in real time. When the physiological signals and ultrasound images are displayed (i.e. drawn) on the display in real time, the user can be made aware of changes occurring within the body of the patient. Combining the prior art references according to known techniques would yield the predictable result of displaying the physiological characteristics of the subject being examined. 
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-9 and 11 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive, given the amendments to claims 1 and 10-11. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaki et al US 20030093503 A1 “Yamaki” as stated in the 35 U.S.C. 103 rejection above.
The examiner also acknowledges that the applicant has included claims 12 and 13 in the claim set filed on 12/23/2020 and respectively refers the applicant to the 35 U.S.C. 103 section above with respect to the rejections of these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasuya et al. US 20140125477 A1 “Kasuya”;
Baron US 20140366878 A1 “Baron”;
Fallon US 5733247 A “Fallon”.
Kasuya et al. relates to a biological information displaying apparatus with an abnormality display that indicates an abnormal biological measurement with an alarm. 
Baron relates to a personal medical console that is connectable to a plurality of different sensor devices and different effector devices.
Fallon is pertinent to the applicant’s disclosure because it “provides an interface that appears to the microprocessor as a series of registers. Read and write cycles to these registers allow the microprocessor to send and receive data, control the mode of operation as well as to examine the status of the fiber data link” [Column 5, Lines 52-56].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.E.S. /Examiner, Art Unit 3793

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793